Hatch, J. (concurring):
I concur fully in the opinion of Mr. Justice Patterson ; and even if it could be held that the two children of Mrs. Barnes had a vested remainder, that remainder would be subject to be divested, should they or either of them have children and should die during the life of Mrs. Barnes; for by the terms of the will the grandchildren of Mrs. Barnes, as issue, would then take, and the rights of unborn persons cannot be cut off otherwise than by judicial proceedings. I, therefore, concur in the conclusion that this title is in suclr a condition that the defendant should not be required to take it.
O’Brien, P. J., Patterson and Laughlin, JJ., concurred.
Judgment ordered for defendant, with costs.